IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                          Assigned on Briefs November 19, 2003

                   STATE OF TENNESSEE v. DAVID C. BEATS

                    Appeal from the Criminal Court for Davidson County
                        No. 2000-A-255    Cheryl Blackburn, Judge



                    No. M2002-02710-CCA-R3-CD - Filed March 24, 2004


The defendant, David C. Beats, was convicted of theft over $10,000.00 and received a ten-year
suspended sentence. After a positive drug screen, the trial court revoked probation and ordered
service of the original sentence. In this appeal of right, the defendant argues that the trial court
abused its discretion by revoking his probation. The judgment is affirmed.

                  Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed

GARY R. WADE, P.J., delivered the opinion of the court, in which THOMAS T. WOODALL and NORMA
MCGEE OGLE, JJ., joined.

Kirk Vandivort, Charlotte, Tennessee (on appeal); and Jefre S. Goldtrap, Nashville, Tennessee (at
trial), for the appellant, David C. Beats.

Paul G. Summers, Attorney General & Reporter; David H. Findley, Assistant Attorney General; and
Roger Moore, Assistant District Attorney General, for the appellee, State of Tennessee.


                                            OPINION

        On October 11, 2000, the defendant was convicted of theft over $10,000.00. See Tenn. Code
Ann. § 39-14-103. The trial court imposed a ten-year sentence, all suspended under the community
corrections program. On August 7, 2002, a drug screen indicated cocaine use and a probation
violation warrant was issued. After a hearing, the trial court revoked probation and ordered service
of the entire sentence in the Department of Correction.

         At the hearing, Stephen Stewart, the supervising officer, testified that the defendant had
broken his leg and, as a result, had been unemployed for a time but that he had otherwise complied
with the terms of the community corrections sentence. He recalled that upon learning of the test
results, the defendant claimed that he had ingested the cocaine by mistake, explaining that someone
had given him a cigarette that “tasted funny.”
        The defendant’s wife, Billie Beats, who had three children by a previous marriage, testified
that she and the defendant had one child together. She claimed that because her family lived with
a friend, they had no control over “drug dealers being outside on [their] porches on a daily basis.”
Ms. Beats contended that she knew several cocaine users who laced their cigarettes with the drug
and that the defendant smoked “full flavored cigarettes,” never menthol cigarettes.

        The defendant, who acknowledged a long history of marijuana use, admitted that he had
tested positive for cocaine but contended that he had used it inadvertently after being given an
otherwise ordinary-looking menthol cigarette:

               I got a cigarette from a guy that came over one day and I smoked it. It was
       a menthol because I didn’t have any and it didn’t taste right but it’s a menthol so to
       me, it shouldn’t taste right, and I didn’t notice any effects because of the painkiller
       I took for my ankle, . . . and then later found out that there was cocaine in that
       cigarette.

The defendant identified the man who had given him the cigarette as “Nelson,” a visitor of the friend
with whom he and his family resided. He testified that he was unemployed at the time of the
incident but that he had found a job and was working when he was arrested on the probation
violation warrant a week later.

       After observing that “[the defendant’s] story, quite honestly, makes no sense,” the trial court
revoked probation and ordered that the defendant serve his sentence in the Department of Correction.

        Our general law provides that a trial court may revoke a sentence of probation upon a finding
by a preponderance of the evidence that the defendant has violated the conditions of his release.
Tenn. Code Ann. § 40-35-311(e) (Supp. 2001); Stamps v. State, 614 S.W.2d 71, 73 (Tenn. Crim.
App. 1980). On appeal, a revocation will be upheld absent an abuse of discretion. In order to
establish that the trial court has abused its discretion, the defendant must show that there is no
substantial evidence to support the determination that he violated his probation. State v. Harkins,
811 S.W.2d 79, 82 (Tenn. 1991) (citing State v. Gear 568 S.W.2d 285, 286 (Tenn. 1978); State v.
Delp, 614 S.W.2d 395, 398 (Tenn. Crim. App. 1980)). Relief can be granted only when “‘the trial
court’s logic and reasoning were improper when viewed in the light of the factual circumstances and
the legal principles involved.’” State v. Shaffer, 45 S.W.3d 553, 555 (Tenn. 2001) (quoting State
v. Moore, 6 S.W.3d 235, 242 (Tenn. 1999)).

       In our view, the defendant has failed to establish that the trial court did not exercise a
conscientious and intelligent judgment. See State v. Gregory, 946 S.W.2d 829, 832 (Tenn. Crim.
App. 1997). The defendant tested positive for cocaine use and admitted having ingested the drug.
The trial court rejected altogether the defendant’s claim that he had mistakenly consumed the
cocaine. A revocation of an alternative sentence will not be overturned absent an abuse of discretion.
See Harkins, 811 S.W.2d at 82. Under these circumstances, there was no abuse of discretion.

       Accordingly, the judgment of the trial court is affirmed.

                                                 -2-
      ___________________________________
      GARY R. WADE, PRESIDING JUDGE




-3-